Citation Nr: 1617711	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-07 891	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Joseph Davis, Agent	


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel





INTRODUCTION


The Veteran served on active duty from November 1966 to October 1968, including service in the Republic of Vietnam.  

This matter initially came before the Board of Veterans' Appeals (Board) from a April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In his March 2014 substantive appeal (VA Form 9), the Veteran indicated that he wished to have a hearing before the Board in connection with his claim.  In December 2014, he withdrew this request.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its clinical onset in service, is not otherwise related to active duty, and was not exhibited within the first post service year.

2.  Tinnitus did not have its clinical onset in service, is not otherwise related to active duty, and was not exhibited within the first post service year. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Here, the Veteran was sent a letter in November 2012 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examinations.  Moreover, his statements in support of the claim are of record.  

As will be discussed further, the Board finds that the February 2013 VA examination is sufficient, as it is predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


a.  Bilateral hearing loss

The Veteran contends that his hearing loss had its onset in service as a result of exposure to hazardous noise from gunfire, mortars, and aircrafts during his service in Vietnam.  He claims that he has continued to experience hearing loss ever since that time.  

Sensorineural hearing loss is considered a chronic disease under 38 C.F.R. § 3.309(a) as an organic disease of the nervous system.  If a chronic disorder, such as sensorineural hearing loss, manifests to a compensable degree within one year after separation from service, it may be presumed to have been incurred during service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, as will be discussed in detail below, the Board finds that hearing loss did not manifest until many years following service.  Thus, the presumption is not applicable in this case.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records were silent for complaints or findings related to hearing loss.  During service, the Veteran underwent an audiometric examination at pre-induction in August 1966.  It appears that an audiometric examination was not conducted during the October 1968 separation examination.  The Veteran denied having hearing loss or ear trouble in his induction and separation examinations.  

The results of audiometric testing are recorded as follows:



         	August 1966 (Pre-Induction)
Frequency (HZ)
500
1000
2000
3000
4000
Right
15(30)
15(25)
15(25)
15(25)
15(20)
Left
15(30)
15(25)
15(25)
15(25)
15(20)

Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the pre-November 1967 service audiometric data and more subsequent audiometric data, the table above shows the ASA measurements recorded in service at enlistment, with the comparable ISO (ANSI) measurements in adjacent parentheses.  

The Veteran's DD-214 reflects a military occupational specialty of a "cook." 
 
In a May 2009 VA treatment record, the Veteran indicated that his hearing loss began five to six years ago, or between 2003 and 2004. 

The Veteran filed his initial claim for service connection for bilateral hearing loss and tinnitus in February 2012.  

The Veteran underwent a VA examination in February 2013.  The Veteran stated that he first noticed his hearing loss about fifteen years ago.  He indicated that he was a cook in the Army and served in Vietnam for a period of ten months.  He denied experiencing exposure to any significant service related noise.  He stated that he was exposed to occupational noise from heavy equipment and power tools for twenty-five to twenty-seven years.  

The examiner noted that the Veteran had normal bilateral hearing from .5KHz to 6KHz with a moderate drop at 6KHz in the left ear during service.  The examiner noted no additional hearing test results or reports of hearing difficulties in the service treatment record.  

Audiometric testing revealed bilateral hearing loss for VA compensation purposes, as shown below.  

Frequency (HZ)
500
1000
2000
3000
4000
Right
20
15
15
40
40
Left
25
15
55
55
65

The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of military service.  The examiner further explained that the right ear hear loss was less likely than not associated with service related noise exposure/acoustic trauma and less likely than not that the Veteran's pre-existing left ear hearing loss was permanently aggravated by service related noise exposure/acoustic trauma.  As rationale, the examiner explained that the Veteran did not notice a hearing problem until about fifteen years ago, approximately thirty years post discharge, and the Veteran denied having any significant noise exposure while in service.  Additionally, the examiner noted no hearing difficulties in the Veteran's service treatment records.  Further, the examiner concluded that the Veteran's post discharge occupational noise exposure may have contributed to the Veteran's hearing impairment.

In a May 2013 VA treatment record, the Veteran indicated that during his service in Vietnam, he was stationed in close proximity to helicopters and planes and exposed to incoming artillery fire and mortars daily.  He further indicated that he was not provided with ear protection.  He complained of experiencing constant ringing in his ears when in a quiet environment.  The physician assessed that the Veteran's hearing loss and tinnitus was undoubtedly caused at least in part by excessive exposure to combat noise while serving in Vietnam.

A current hearing loss has been demonstrated, as shown in the February 2013 VA examination.  The record, however, fails to show convincing evidence relating the Veteran's claimed in-service noise exposure to his diagnosed bilateral hearing loss.

The Board finds the February 2013 VA examiner's opinion persuasive and probative evidence against the claim for service connection for bilateral hearing loss because it was based on a review of the claims file, audiological examination, and was supported by an articulated medical explanation that is consistent with the remaining records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  As detailed, the February 2013 VA examiner opined that the Veteran's hearing loss was not due to military service because the Veteran had normal hearing at service, there were no complaints of hearing loss until thirty years after service, and the Veteran denied any significant service related noise exposure.
The Board notes that the examiner referred to a pre-existing hearing loss in 6KHz of the left ear during service, however, this frequency is not used for rating purposes.  Nonetheless, as stated above, the examiner concluded that the Veteran's current hearing loss was not related to or aggravated in service.  Additionally, the examiner indicated that the Veteran's post-service occupational noise exposure for twenty-five to twenty-seven years may have contributed to his hearing loss.  
The Board has considered the Veteran's contention that a relationship exists between his current bilateral hearing loss and his noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

In this capacity, the Board finds the Veteran is competent to attest to his noise exposure he experienced during service, however, the Board finds his statements are inconsistent.  In a May 2009 VA treatment record, the Veteran complained of bilateral hearing loss which he stated began between 2003 and 2004.  However, the Veteran made no mention of exposure to any hazardous noise while in service.  Additionally, in his February 2013 VA examination, the Veteran denied having had any significant noise exposure while in service.  However, he subsequently claimed he had experienced significant noise exposure, including noise from gunfire, mortars, and aircrafts in a May 2013 VA treatment record, his May 2013 notice of disagreement, and his May 2014 substantive appeal (Form 9).  Thus, the Veteran has not been consistent with regards to his assertion that he was exposed to hazardous in-service noise exposure.  See Caluza v. Brown, 7 Vet. App. 498 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

The Board finds that the Veteran is competent to identify perceived hearing loss.  However, he is not competent to determine that he had a hearing loss for VA compensation purposes in service or within the first post service year or provide an opinion that his current hearing loss is due any in-service noise exposure as he does not have the requisite medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Furthermore, the Board finds that the Veteran's reports concerning the history of his hearing loss (including any reports of a continuity of symptomatology in the years since service) are not consistent.  The Veteran has provided information and statements which are inconsistent with his reports of a continuity of symptomatology.  Here, the Veteran denied having or having had hearing loss in his October 1968 separation examination.  The Veteran indicated in a May 2009 VA treatment record that his hearing loss began five to six years ago, or thirty five to thirty six-years after service.  The Veteran did not file his claim for hearing loss until February 2012.  The Veteran stated in his February 2013 VA examination that he noticed hearing difficulties about fifteen years prior, or approximately thirty years after separation from service.  

The May 2013 VA treatment record provided that the Veteran's hearing loss was caused at least in part by excessive exposure to combat noise while serving in Vietnam.  The examiner did not review the claims file, but this is not fatal to its probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof, and not the mere fact that the claims file was not reviewed).  However, in this case, there is no indication that the physician was informed of the relevant facts.  Specifically, in concluding that the Veteran's hearing loss was related to service, the physician did not consider or note the absence of complaints of hearing loss in service and until approximately twenty-five to thirty years after service.  This positive opinion is of less probative value than the VA examination report.

Therefore, bilateral hearing loss was not incurred in service or manifested for many years after service.  The lack of convincing evidence of continuing hearing loss for many years between the period of active duty and the initial findings and documented complaints of hearing loss weighs against the claim.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The competent and probative medical record outweighs the Veteran's statements because the examiner found it unlikely that the Veteran's hearing loss was related to service, especially in light of a review of the claims file and the lack of continuity of symptoms of hearing loss for many years following service.  The examiner's opinion is considered competent and probative, and is thus given higher weight than the Veteran's statements, for the reasons explained above.

Accordingly, the Board finds that the Veteran's contentions regarding the etiology of his bilateral hearing loss are outweighed by the competent and probative VA examiner's findings.  Further, there has been no showing of a continuity of his hearing loss symptomatology.  As such, the preponderance of the evidence is against the claim, and benefit of the doubt rule is not applicable.  Thus, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b. Tinnitus 

The Veteran contends that his tinnitus had its onset in service as a result of exposure to hazardous notice from gunfire, mortars, and aircrafts during service in Vietnam.  He claims that he has continued to experience tinnitus ever since that time.  

There is no evidence of any complaints of or treatment for tinnitus in the Veteran's service treatment records.  There was no reference to any tinnitus during his October 1968 separation examination.  In the Report of Medical History at that time, the Veteran denied having or having had ear trouble.  

If a chronic disease, such as an organic disease of the nervous system, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  In the present case, there is no evidence showing any diagnosed tinnitus in service.  The Veteran has reported that tinnitus had its onset in service and has continued in the years since that time.  Nevertheless, as explained below, the Board finds that any of his reports of tinnitus in service and in the years since that time are inconsistent.  Since there is no credible evidence to sufficiently identify any tinnitus in service, service connection cannot be granted on this basis.

During his February 2013 VA examination, the Veteran reported that he experienced ringing in his ears about fifteen years ago, and did not attribute the onset of his tinnitus to anything specific.  The examiner concluded that the Veteran's tinnitus was less likely than not related to in-service noise exposure, given that the Veteran did not notice tinnitus until thirty years after service and he denied having had any significant noise exposure while in service.  Additionally, the examiner noted no report of tinnitus in the Veteran's service treatment records. 

The evidence indicates that the Veteran's current tinnitus did not manifest until years after service.  The earliest post-service clinical evidence of tinnitus is a February 2013 VA examination, which includes a report of tinnitus.  Also, the earliest lay evidence of tinnitus is the Veteran's February 2012 claim.

The absence of any evidence of tinnitus for approximately thirty years after the Veteran's separation from service in October 1968 weighs against a finding that his current tinnitus was present in service or in the year or years immediately after service. 

The Board finds that the Veteran's reports concerning the history of his tinnitus (including any reports of a continuity of symptomatology in the years since service) are not consistent. 

In his February 2013 VA examination, the Veteran reported that tinnitus began about fifteen years prior or approximately thirty years after service.  However, in his May 2013 notice of disagreement, he indicated that his ringing occurred while in service, shortly after he was on an aircraft that was shooting artillery fire.

In light of the absence of any evidence of complaints of or treatment for tinnitus in the Veteran's service treatment records, the absence of any evidence of tinnitus for approximately thirty years following service, and the information and statements provided by the Veteran that are inconsistent with his reports of a continuity of symptomatology, the Board concludes that his reports concerning the history of his tinnitus (including any reports of a continuity of symptomatology in the years since service), are not credible.  Thus, neither the record nor the lay statements of record establish a continuity of symptomatology in this case, nor did tinnitus manifest to a compensable degree within a year of service, precluding an award of service connection on these bases.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

The Board notes that the May 2013 VA treatment record provided that the Veteran's tinnitus was caused at least in part by excessive exposure to combat noise while serving in Vietnam.  However, as discussed in detail above, this positive opinion is of little probative value. 

In contrast, the February 2013 opinion was based upon an examination of the Veteran and a review of his medical records and reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to more substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295.  As such, the Board finds the February 2013 VA opinion to be more probative than the May 2013 VA treatment record. 

The Veteran has expressed his opinion that his current tinnitus is related to noise exposure in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that noise exposure may lead to tinnitus is commonly known and, therefore, the Veteran's testimony that his claimed tinnitus is related to his noise exposure in service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value. The Board finds the February 2013 VA opinion to be more probative than the Veteran's statements and the May 2013 VA treatment record.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.

Also, as discussed above, the record fails to demonstrate any credible evidence of a continuity of symptomatology.  Thus, the preponderance of the evidence is against a finding that the Veteran's current tinnitus is related to service, manifested in service, or manifested during the year following his separation from service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim of service connection for tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


